By the whole Court.
It appears by the record, that the judgment of the County Court, declaring all the estate of the defendant forfeited to the state of Connecticut, was rendered on a regular and legal process, and on due inquiry into the facts, by a court that had jurisdiction of the cause. And although it is not explicitly said in the record, that the court found the facts alleged in the information proved, yet it is strongly implied in these words, viz. “ This court having heard the evidence relative to said Hoyt’s joining himself as aforesaid, and considered thereof, are of opinion, that the real and personal estate of said Hoyt be, and the same is hereby declared forfeit,” etc.— Therefore, the judgment cannot be considered as void, but valid in law while unreversed, notwithstanding the informality of the entry, as to the finding ■ of the facts.
As to the second exception — That the treasurer’s deed to the plaintiffs is void, because the defendant was in possession of the land when it was given.— If the statute for preventing frauds and quarrels in sales and alienations of land, etc. extended to the government of the state, this case does *227not come within the purview of the statute, because the title of the state was derived from the defendant by act of law; and therefore, from the time of the forfeiture, the defendant must be considered as possessing the land under the state, as tenant by sufferance, unless an actual disseisin, and holding out the state by force, were shown; which is not in this case, but only a possession, and receipt of the profits of the land. —■ But it cannot be supposed the statute was ever meant to be extended to the government of the state, who cannot be supposed ever to be guilty of the criminal and mischievous practices which the statute was made to prevent.— Judgment was therefore for the plaintiffs.
This judgment was afterwards affirmed by the Supreme Court of Errors.